Case 2:17-cv-06980-NG-RLM Document 141 Filed 01/21/20 Page 1 of 5 PageID #: 1064




                                                                                            January 21, 2020

  Via ECF

  Hon. Roanne L. Mann
  Chief Magistrate Judge
  United States District Court
  For the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201


 Re:      Joint Status Update; Suffolk County Water Authority v. The Dow Chemical Company
          et al., No. 2:17-cv-6980-NG-RLM, and Related Cases


 Dear Judge Mann:

        Pursuant to the Court’s December 10, 2019 Order, the Parties submit this Joint Status letter
 describing the progress that has been made since the December 10, 2019 conference.

         The Parties continue to make progress toward resolving any issues relating to the
 preliminary fact sheet responses and productions that were made on November 26, 2019. The
 Parties shall serve their first sets of Requests for Production and Interrogatories this week,1 and
 are coordinating on service of first wave third-party document subpoenas. The Parties plan to meet
 and confer in the coming weeks to discuss, among other things, their expectations for how long
 document discovery will take, and will be prepared to discuss scheduling with the Court at the
 already-scheduled April 15, 2020 conference. To the extent the Parties need the Court’s guidance
 on discovery issues before the April 15 conference, they intend to raise those issues by Motion.


                                               Respectfully submitted,

                                                /s/ Matthew K. Edling
                                               Matthew K. Edling

                                               MATTHEW K. EDLING
                                               matt@sheredling.com
                                               VICTOR M. SHER
                                               vic@sheredling.com
                                               STEPHANIE D. BIEHL
                                               stephanie@sheredling.com

 1
  No discovery has yet taken place in the related case, Hicksville Water District v. The Dow Chemical Company et
 al. (19-cv-05632). Therefore, this plaintiff reserves the right to serve its discovery demands and responses after the
 date set for the filing of its Fact Sheet response.



                                                        100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                               Office: (628) 231-2500 − sheredling.com
Case 2:17-cv-06980-NG-RLM Document 141 Filed 01/21/20 Page 2 of 5 PageID #: 1065
 Hon. Roanne L. Mann
 January 21, 2020
 Page 2

                                             KATIE H. JONES
                                             katie@sheredling.com
                                             TIMOTHY J. SLOANE
                                             tim@sheredling.com
                                             SHER EDLING LLP
                                             100 Montgomery St. Suite 1410
                                             San Francisco, CA 94104
                                             (628) 231-2500

                                             Attorneys for Plaintiffs2

                                             SCOTT MARTIN
                                             smartin@hausfeld.com
                                             JEANETTE BAYOUMI
                                             jbayoumi@hausfeld.com
                                             HAUSFELD LLP
                                             33 Whitehall St., 14th Floor
                                             New York, NY 10004
                                             (646) 357-1100

                                             RICHARD S. LEWIS
                                             rlewis@hausfeld.com
                                             HAUSFELD LLP
                                             1700 K Street, NW, Suite 650
                                             Washington, DC 20006
                                             (202) 540-7200

                                             KATIE R. BERAN
                                             kberan@hausfeld.com
                                             HAUSFELD LLP
                                             325 Chestnut Street, Suite 900
                                             Philadelphia, PA 19106
                                             (215) 985-3270

                                             Attorneys for Plaintiff Suffolk County Water Authority


                                             FRANK R. SCHIRRIPA
                                             fschirripa@hrsclaw.com
                                             MICHAEL A. ROSE
                                             mr@hachroselaw.com
                                             HILLARY M. NAPPI

 2
  The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York American Water
 (19-cv-2150) and Hicksville Water District (19-cv-5632).
Case 2:17-cv-06980-NG-RLM Document 141 Filed 01/21/20 Page 3 of 5 PageID #: 1066
 Hon. Roanne L. Mann
 January 21, 2020
 Page 3

                               hnappi@hrsclaw.com
                               HACH ROSE SCHIRRIPA & CHEVERIE, LLP
                               112 Madison Avenue - 10th Floor
                               New York, New York 10016

                               J. NIXON DANIEL, III
                               jnd@beggslane.com
                               MARY JANE BASS
                               mjb@beggslane.com
                               BEGGS & LANE, RLLP
                               501 Commendencia Street
                               Pensacola, FL 32502
                               850-469-3306

                               T. ROE FRAZER, II
                               roe@frazer.law
                               THOMAS ROE FRAZER, III
                               trey@frazer.law
                               W. MATTHEW PETTIT
                               mpettit@frazer.law
                               FRAZER PLC
                               30 Burton Hills Blvd
                               Suite 450
                               Nashville, TN 37215
                               615-647-0987

                               Attorneys for Plaintiffs New York American Water
                               Company, Inc.

                               PAUL J. NAPOLI
                               pnapoli@napolilaw.com
                               LILIA FACTOR
                               lfactor@napolilaw.com
                               NAPOLI SHKOLNIK PLLC
                               360 Lexington Avenue, 11th Floor
                               New York, NY 10017
                               (212) 397-1000

                               Attorneys for Plaintiff Hicksville Water District
Case 2:17-cv-06980-NG-RLM Document 141 Filed 01/21/20 Page 4 of 5 PageID #: 1067
 Hon. Roanne L. Mann
 January 21, 2020
 Page 4

                                /s/ Joel Alan Blanchet
                               Joel Alan Blanchet

                               JOEL ALAN BLANCHET
                               jblanchet@phillipslytle.com
                               ANDREW P. DEVINE
                               adevine@phillipslytle.com
                               PHILLIPS LYTLE LLP
                               One Canalside
                               125 Main Street
                               Buffalo, NY 14203
                               (716) 847-7050

                               Attorneys for Defendant The Dow Chemical Company

                               KEVIN T. VAN WART
                               kevinvanwart@kirkland.com
                               NADER R. BOULOS
                               nboulos@kirkland.com
                               KIRKLAND & ELLIS LLP
                               300 North LaSalle
                               Chicago, IL 60654
                               (312) 862-2000

                               Attorneys for Defendant Dow Chemical Company

                               ROBB W. PATRYK
                               robb.patryk@hugheshubbard.com
                               FARANAK SHARON TABATABAI
                               fara.tabatabai@hugheshubbard.com
                               HUGHES HUBBARD & REED LLP
                               One Battery Park Plaza
                               New York, NY 10004
                               (212) 837-6000

                               Attorneys for Defendant Ferro Corporation

                               STEPHEN C. DILLARD
                               Steve.dillard@nortonrosefulbright.com
                               NORTON ROSE FULBRIGHT US LLP
                               1301 McKinney, Suite 5100
                               Houston, Texas 77010
                               (713) 651-5151
Case 2:17-cv-06980-NG-RLM Document 141 Filed 01/21/20 Page 5 of 5 PageID #: 1068
 Hon. Roanne L. Mann
 January 21, 2020
 Page 5

                                  FELICE B. GALANT
                                  felice.galant@nortonrosefulbright.com
                                  NORTON ROSE FULBRIGHT US LLP
                                  1301 Avenue of the Americas
                                  New York, NY 10019
                                  (212) 318-3000

                                  Attorneys for Defendant Vulcan Materials Company

                                  MEGAN ROSE BRILLAULT
                                  mbrillault@bdlaw.com
                                  DANIEL MARK KRAININ
                                  dkrainin@bdlaw.com
                                  PAULA J. SCHAUWECKER
                                  pschauwecker@bdlaw.com
                                  BEVERIDGE & DIAMOND P.C.
                                  477 Madison Avenue
                                  15th Floor
                                  New York, NY 10022
                                  212-702-5400

                                  Attorneys for Defendant Shell Oil Company

                                  DAVID J. LENDER
                                  david.lender@weil.com
                                  JED PAUL WINER
                                  jed.winer@weil.com
                                  WEIL, GOTSHAL & MANGES, LLP
                                  767 Fifth Avenue
                                  New York, NY 10153
                                  212-310-8000
                                  DIANE P. SULLIVAN
                                  diane.sullivan@weil.com
                                  RACHEL ANNE FARNSWORTH
                                  rachel.farnsworth@weil.com
                                  WEIL GOTSHAL & MANGES LLP
                                  17 Hulfish Street, Suite 201Princeton, NJ 08542
                                  609-986-1120

                                  Attorneys for Defendant The Proctor & Gamble Company



 cc:   All Counsel of Record (by ECF)
